Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 3-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10 and 12-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/18/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Christopher Atkinson on 05/26/2022.

The application has been amended as follows: 
Claim 7: A hydroponic method using the hydroponic apparatus according to claim 1, comprising: 
providing the hydroponic apparatus of claim 1;
arranging n positions along the planting groove from a position 1 to a position n, wherein each position in the n positions corresponds to a plant growth and development stage from a seedling stage to a harvest stage, and is consistent with an order of plant growth and development stages; 
placing the plurality of planting containers containing plants at corresponding positions in the order of the growth and development stages; and 
harvesting a plant at the position n at a specified time point, and moving each of the plurality of planting containers containing the plants at remaining positions one by one to a position corresponding to a next plant growth and development stage.
Reasons for Allowance
Claims 1,3-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments filed 05/05/2022 incorporate the limitations of claim 2 into the independent claim 1. Claim 2 was indicated as allowable subject matter in the Non-Final dated 03/18/2022, therefore, by incorporating these limitations into the independent claim 1, makes claim 1 allowable. The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. The closest prior art of record fails to specifically teach the structure regarding the push mechanism comprising a holder, a push rod, and a push driving mechanism, the holder being rotatable around an axis extending along the length direction of the planting groove; and a rotating mechanism comprising a rotating driving mechanism connected to the holder to drive the holder to rotate around the axis extending along the length direction of the planting groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642